HUNTLEY, Justice,
dissenting.
I respectfully dissent, believing the majority reaches its result only by ignoring certain undisputed facts and certain case precedents of this Court.
We start with the fact that this injury occurred on the employer’s premises, which raises a presumption the injury was work-related under the rule of Foust v. Birds Eye Division of General Foods Corp., 91 Idaho 418 at 419, 422 P.2d 616 at 617:
A contrary presumption, that is, that the injury arises out of and in the course of employment, prevails where the injury occurs on the employer’s premises, as in the instant case and Nichols v. Godfrey, supra [90 Idaho 345, 411 P.2d 763 (1966)]. Skeen v. Sunshine Mining Co., 60 Idaho 741, 96 P.2d 497 (1939); Dutson v. Idaho Power Co., 57 Idaho 386, 65 P.2d 720 (1937); Burchett v. Anaconda Copper Min. Co., 48 Idaho 524, 283 P. 515 (1929); Pacific Indemnity Co. v. Industrial Acc. Com., 28 Cal.2d 329, 170 P.2d 18 (1946).
The record establishes that Ben Benham asked Parker to check out the water heater for his possible use at Warm Lake. Although Joyce Benham directly managed Mara Green Acres for one Charles Engle, who owned the business, her husband, Ben, worked in the business in a management capacity with ostensible authority over Parker. For example, Ben at times signed Parker’s payroll checks, checked the accuracy of MGA payroll records, and even used the B & B Northwest checking account (his Warm Lake business) as a conduit for some of the money utilized in the operation of Mara Green Acres.
The Commission noted that “the fact that some of the pay cheeks for claimant and his wife were written on the B & B Northwest checking account is not sufficient to make the claimant an employee of .that corporation..” In so commenting, the Commission misconstrued the import of that evidence which was that Ben had ostensible authority to direct Parker’s activities for Mara Green Acres.
The water heater was owned by MGA and Joyce Benham’s son helped move it, all *866of which indicates the transaction was between the two business entities for the benefit of both.
Even more telling, and ignored by the Commission and the majority, is that until the claim became serious the Benhams acknowledged coverage (even visited claimant in the hospital and told him he had coverage) and then when they decided to deny coverage, it was not on the basis of Parker’s having been working for the wrong employer, but rather on the basis he had earlier been fired. When the payroll records gave the lie to that defense, the ground of the defense was shifted to that now being accepted by the majority.
It is true the water tank was to be for B & B’s use and not MGA’s — but to so focus completely misses the point. The record is undisputed in that the two companies frequently cooperated with each other for their mutual benefit in the exchange and joint use of funds, cross services of management, and shared use of vehicles and equipment.
Unless it can be said that the water tank was being stolen from MGA (while being loaded by Parker and Mrs. Benham’s son and transported in an MGA truck), what we likely had here was an instance of more cooperation and exchange between the enterprise managed by Mrs. Benham and that managed by Mr. Benham. A further note is that when the MGA truck arrived at Warm Lake, both Mr. and Mrs. Benham were present. Significantly, they did not repudiate the transaction by leaving the water heater in the truck and sending it back to Boise — instead, Mr. Benham assisted in the unloading of the water heater into a shed at Warm Lake.
In summary, the Commission never focused on the issue of whether the water heater transaction (albeit for use at Warm Lake) was in the course and scope of MGA’s business in the sense of furtherance of the quid pro quo which frequently transpired between the businesses.
Accordingly, I would reverse and remand for findings and conclusions on that issue.
BISTLINE, J., concurs.